Title: From Thomas Jefferson to James Oldham, 7 February 1808
From: Jefferson, Thomas
To: Oldham, James


                  
                     Sir 
                     
                     Washington Feb. 7. 08.
                  
                  I thank you for your attention to my little commission of the Mahogany and now inclose you an order on Messrs. Gibson & Jefferson for 37. D 50 c reimbursement of the amount with my salutations and best wishes for your success & welfare.
                  
                     Th: Jefferson 
                     
                  
               